The appellees secured from the circuit judge a peremptory writ of mandamus commanding the appellants, 23 June 1945, to issue them a marriage license for which they applied 20 June 1945. The sole question is, under these simple facts, whether there was a duty to grant the license before midnight 23 June 1945, and it must be decided on an interpretation of a provision of Chapter 22643, Laws of Florida, Acts of 1945, which we now quote: ". . . no marriage license shall be issued . . . until after the expiration of three days from the date
application is made to a County Judge . . . and it shall be the duty of the County Judge to post a true copy of said application . . . for a period of three days prior to the issuance of said marriage license." (Italics supplied.)
We are committed to the rule that in computing duration of time — that is, the period for which a condition shall exist, the first day is excluded; so, applying it here, 20 June should not be taken into account. The 21st was the first day, and at midnight one day had expired; at midnight the 22nd two days had expired; and at midnight the 23rd the third day terminated.
The use of the prepositions "until" and "after" in connection with the phrase "the expiration of three days from the date" of application clearly means to us that time was to be countedfrom the day of the application — that is, from midnight of that date, and that then the first, second, and third days should be counted and should expire before the issuance of the license. This view is emphasized by the requirement that for a like period a copy of the application should be posted.
The unit of time selected by the legislature was the day, not the hour; so the law would not be satisfied by issuing the *Page 696 
license after the passing of 72 hours, although in some circumstances one day is considered as 24 consecutive hours.
What we have written harmonizes with our opinions in Scarlett v. Frederick, 147 Fla. 407, 3 So. 2d 165, and Young v. Young, 152 Fla. 712, 12 So. 2d 885. As we said in the latter, in computing the time for which a situation must exist or beyond which an act may or must be performed the first day is excluded, and in excluding it the practical effect is the same as if the given number of days were required to intervene. We are not alone in this view. The Supreme Court of Texas in Halbert et al. v. San Saba Springs Land  Live-Stock Association, 89 Tex. 230, 34 S.W. 639, construed a provision of the state constitution that no law should be effective "until 90 days after the adjournment" of the legislature. It was held that the first and last days would be disregarded in computing the time, "that is, 90 full days must expire between the adjournment. . . and the taking effect of the law." Incidentally, this decision is cited by the authors of American Jurisprudence (52 Am. Jur., Time, page 343) as authority for the statement that "where it is provided that a certain result shall not accrue until after the expiration of a given number of days from a stated date, then both the first and last days must be excluded, so that the full number of days will be allowed." It will be noted that the words we have italicized are identical with those appearing in the act under study.
In fine, if application is made for a license any time before midnight on 20 June it may issue at any time after midnight of 23 June. Inasmuch as the peremptory writ here commanded the issuance during, but before the expiration of, the latter day, the judgment must be and it is —
Reversed.
BUFORD, ADAMS and SEBRING, JJ., concur.
CHAPMAN, C. J., TERRELL and BROWN, JJ., dissent.